DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 3, 4, 6-10, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (U.S. Patent Publication 2009/0280376) in view of Iwai (JP Publication 2015-088284).
	Chiba discloses a solid oxide fuel cell comprising an electrolyte layer, a fuel electrode on one side of the electrolyte layer, and an air electrode on the opposite side of the electrolyte layer, wherein the air electrode comprises an active layer on the electrolyte layer, an interlayer on the active layer, and a collector layer on the interlayer, the collector layer comprising a sintered product of a first powder having a large particle size, the active layer comprising a sintered product of a second powder having a smaller particle size, and the interlayer comprising a sintered product of a powder mixture of the first and second powders (Paragraph 0013), as recited in claims 1, 7, 8, 10, 12 and 15 of the present invention.  Chiba also discloses that the large particles have a size of 1.3 µm and the smaller particles have a size of 0.5 µm (Paragraph 0052), as recited in claim 1 of the present invention.  Chiba teaches that the active layer is made of LNF (perovskite) particles having the size of 0.5 µm, but can also include particles of YDC or SDC having a size of 200 nm (Paragraph 0062), as recited in claims 1, 3 and 4 of the present invention.  Chiba also teaches that the fuel electrode has a metal collector (metal support) on the side opposite to the electrolyte layer (Paragraph 0058), as recited in claim 13 of the present invention.  Chiba states that the air electrode is formed by sintering at a temperature of 1000 degrees Celsius (Paragraph 0060), as recited in claim 16 of the present invention.
	Chiba fails to disclose that the air electrode has a thickness of 1-100 µm, that the porosity of the air electrode is 20-40%, and that a reaction preventing layer is present between the electrolyte layer and the air electrode.
	Iwai discloses an air electrode comprising perovskite particles having a size of about 1 micron and a plurality of fine particles having a diameter of 5 to 100 nm on the surface of the perovskite particles (Paragraphs 0037-0039, 0049).  Iwai also discloses that the fine particles bite into the surface of the air electrode (Paragraph 0041).  Iwai states that the thickness of the air electrode can be 20-50 µm (Paragraph 0025), as recited in claim 1 of the present invention.  Iwai teaches that the porosity of the air electrode is 20-30% (Paragraph 0037), as recited in claim 6 of the present invention.  Iwai also teaches that the air electrode is part of a solid oxide fuel cell which comprises a fuel electrode, an electrolyte on the fuel electrode, a reaction suppressing layer on the electrolyte, and the air electrode on the reaction suppressing layer (Paragraph 0033), as recited in claim 9 of the present invention.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have included a reaction suppressing layer between the electrolyte and air electrode of Chiba because Iwai teaches that this is common for SOFCs to work more efficiently.  It also would have been obvious to one of ordinary skill in the art that the air electrode of Chiba could have a thickness of 1-100 µm and a porosity of 20-40% because Iwai teaches that this allows for improves properties of the overall SOFC so that it works more efficiently. 
4.	Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (U.S. Patent Publication 2009/0280376) in view of Iwai (JP Publication 2015-088284) as applied to claims 1, 3, 4, 6-10, 12, 13, 15 and 16 above, and further in view of Marlin (U.S. Patent Publication 2010/0216047).
	The teachings of Chiba and Iwai have been discussed in paragraph 3 above.
	Chiba and Iwai fail to disclose that 50% or more of the large particles contained in the electrode layer have an aspect ratio of 2 or more, and that an electrochemical module can be formed with a plurality of the cells.
Marlin discloses a powder used in an electrode for a solid oxide fuel cell comprising a mixture of a first powder formed from a first substance and a second powder formed from a second substance that is different from the first substance, wherein the first powder has a size of 20-53 microns and the second powder has a size of about 1 micron (Paragraphs 0010, 0108).  Marlin also discloses that larger particles can be made from a perovskite, zirconia or cerium oxide material (Paragraph 0020).  Marlin teaches that the powder is in the form of grains, wherein at least 50% of the grains can have an aspect ratio of 2 or more (Paragraphs 0010, 0012), as recited in claim 5 of the present invention.  Marlin also teaches that the solid oxide fuel cell comprises a stack of elementary cells, wherein each cell comprises a cathode, anode and an electrolyte in between the cathode and anode (Paragraph 0181), as recited in claim 14 of the present invention. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that at least 50% of the large particles of Chiba could have an aspect ratio of 2 or more because Marlin teaches that this ratio and percentage results in porous parts which demonstrate good mechanical strength.  It also would have been obvious to one of ordinary skill in the art that a plurality of the cells of Chiba could be combined in an assembled state because Marlin teaches that it is common to combine elementary cells to form a larger solid oxide fuel cell.
Response to Arguments
5.	Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. 
	Applicants argue that both Chiba and Iwai fail to disclose or suggest an air electrode layer which contains small particles and large particles in a mixed state having a thickness of 1-100 µm. Chiba teaches an air electrode that comprises a collector layer, an interlayer, and an active layer.  These three layers together form the air electrode.  Chiba teaches that the interlayer comprises a mixture of small and large particles.  Since the interlayer is part of the air electrode, this means that the electrode layer comprises small and large particles in a mixed state.  Additionally, Iwai teaches an air electrode having a thickness between 1 and 100 microns.  Iwai teaches that this thickness improves the properties of the battery.  Thus, it would have been obvious to one of ordinary skill in the art to have formed the air electrode of Chiba with this thickness to improve the battery properties.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722